Citation Nr: 1749388	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  13-30 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating in excess of 40 percent for residuals of a low back injury with mechanical low back pain with degenerative disk disease of the lumbar spine at L3-4 and L4-5.

2.  Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy.

3.  Entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy.

4.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to March 1995. 

This matter is before the Board of Veterans' Appeals (Board on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs VA Regional Office (RO) in St Petersburg, Florida.

The RO granted an increased rating of 40 percent for the Veteran's low back disability in the September 2010 rating decision.  The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal.  AB v. Brown, 6 Vet App 35 (1993).  As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal.  Id.

With respect to the TDIU claim, the United States Court of Appeals for Veterans Claims (Court) held in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a claim of entitlement to TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Records considered in conjunction with the Veteran's claim for Social Security Administration (SSA) disability benefits were associated with the Veteran's electronic file in August 2015 indicated that symptoms associated with his back disability and radiculopathy of the bilateral lower extremities among other things, interfered with his employment.  Also, in a November 2015 report of consultation, Dr. P.J.Y., a private Diagnostic Consultant, determined that the Veteran's low back and radiculopathy of the bilateral lower extremities, among other things, were the reason the Veteran was medically deemed to be individually unemployable.  The Board accordingly finds that this issue is presently before it pursuant to Rice, and must be considered in adjudication of this appeal.
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that further AOJ action on the remaining claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

The Veteran was most recently afforded a VA spine examination in February 2016, in which the examiner found that there was no objective evidence of lumbosacral radiculopathy.  Additionally, the examiner indicated that there were no other neurological abnormalities associated with the Veteran's back disability.  However, VA treatment records document bilateral radiculopathy.  See June 2012 and September 2015 treatment records.  Additionally, on a December 2015 report of consultation, Dr. P.J.Y. documented sciatic radiculopathy pain and weakness of the bilateral legs as well as long standing erectile dysfunction.  Furthermore, Dr. P.J.Y. found that the Veteran's erectile dysfunction was related to his back disability.  On remand, the Veteran should be afforded a new VA examination in which the examiner should be ask to clarify the onset and severity of the Veteran's erectile dysfunction and to assess the severity of any radiculopathy associated with the Veteran's service-connected lumbar spine disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

As noted in the Introduction, records considered in conjunction with the Veteran's claim for SSA disability benefits that were associated with the Veteran's claims file in August 2015, along with Dr. P.J.Y.'s November 2015 report of consultation, reflect that the issue of entitlement to TDIU had been raised by the record in accord with Rice, supra.  Specifically, SSA records reflect that the Veteran last worked in September 2005 as a bus driver and that symptoms associated with his back disability and radiculopathy of the bilateral lower extremities among other things, interfered with his employment.  Also, in a November 2015 report of consultation, Dr. P.J.Y. evaluated the Veteran's low back and radiculopathy of the bilateral lower extremities, among other things, and determined that the military medical conditions deemed the Veteran to be medically individually unemployable.  Dr. P.J.Y. found that the aforementioned conditions were permanent and progressive in nature without expectation for improvement and it was clinically evident that the conditions did not allow him to follow any form of gainful occupation.  

The Board notes that the Veteran is service-connected for residuals of a low back injury with mechanical low back pain with degenerative disk disease of the lumbar spine at L3-4 and L4-5, rated as 40 percent disabling; and radiculopathy of the bilateral lower extremities, each  rated as 10 percent disabling.  His combined disability rating is 50 percent.  As such, the Veteran does not meet the minimum schedular criteria for TDIU under 38 C.F.R. § 4.16 (a).  However, even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. §§ 3.321(b), 4.16(b).

The Veteran has not completed, nor does it appear he was sent, a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  In pertinent part, a VA Form 21-8940 asks a veteran which service-connected disability or disabilities prevent him or her from securing or following a substantially gainful occupation, and the treatment he or she has received for the disability(ies).  The veteran is further asked to supply information about his or her employment, including dates when his or her disability(ies) affected full-time employment, the date the veteran last worked full-time, and the date the veteran became too disabled to work.  The VA Form 21-8940 also requests information regarding the veteran's employment, educational, and training history, to include all employers for the last five years, the hours worked per week, the time lost from illness, the circumstances under which the veteran left his or her last job, and whether the veteran has attempted to obtain employment since he or she became too disabled to work.  Such information can be critical to resolution of this case.

Obtain and associate with the Veteran's electronic claims file any outstanding relevant VA treatment records dated after August 2016.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to provide VA with a completed VA Form 21-8940, (Veteran's Application for Increased Compensation Based on Unemployability) or a comparable statement as to the information requested on this Form.

2.  Obtain and associate with the Veteran's electronic claims file any outstanding relevant VA treatment records dated after August 2016.

3.  Schedule the Veteran for an examination to assess the current severity of his lumbar spine disability.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination. 

All testing deemed necessary should be undertaken. In particular, the Veteran should be tested for pain on both active and passive motion, and in weight-bearing and nonweight-bearing.  

The examiner is asked to describe the severity, frequency, and duration of all symptomatology associated with the condition.  Also, all functional limitations present (a) after repetition over time and, separately, (b) during flare-ups should be reported or estimated.  If an estimation cannot be provided, an explanation should be given as to why this is the case.

The examiner should also identify all neurologic manifestations of the Veteran's service-connected back disorder, to include sensory loss, radiculopathy, or bowel, bladder, or erectile dysfunction.  For any neurological impairment found to be associated with the service-connected lumbar spine disability, the examiner is asked, to the extent possible, to identify the date of onset and the severity thereof.  In making these findings, the examiner should comment upon VA treatment records (dated in June 2012 and September 2015) and the November 2015 report of consultation from Dr. P.J.Y. documenting bilateral radiculopathy.  Additionally, on the November 2015 report of consultation, Dr. P.J.Y. found that the Veteran had longstanding erectile dysfunction associated with his back disability.  

A complete rationale for all opinions expressed must be provided.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports should be considered in formulating any opinions. If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should explain why that is so.

4.  Then, after completing any other development deemed necessary, readjudicate the issues of entitlement to a rating in excess of 40 percent for residuals of a low back injury with mechanical low back pain with degenerative disk disease of the lumbar spine at L3-4 and L4-5, an initial rating in excess of 10 percent for right lower extremity radiculopathy, and an initial rating in excess of 10 percent for left lower extremity radiculopathy; entitlement to separate compensable ratings for any additional associated neurologic abnormalities, including erectile dysfunction; as well as entitlement to a TDIU.  

5.  If the evidence demonstrates that the Veteran is no longer working, and that his service-connected disabilities in and of themselves preclude gainful employment, and that he still does not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a) for any portion of the appeal period, the AOJ should refer the case to the VA's Director of Compensation Services for consideration of entitlement to a TDIU on an extraschedular basis under the provisions of 38 C.F.R. § 4.16(b). 

If any benefit sought is denied, in whole or in part, the AOJ should furnish the Veteran and his representative a Supplemental Statement of the Case and a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V.  Chiappetta
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




